Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim 2, 5-7, 10-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (2015/0322387).
Ohtani et al disclose an anti-microbial cleaning composition for purposes of cleaning laundry comprising 0.001% to 3% of a nonionic antimicrobial agent; from 0.1 to 3.0% of a soil dispersant comprising an alkylene amine backbone and a side chain bonded to a nitrogen of formula I, wherein said composition has a pH of 6 to 12 and a viscosity of from 200 to 3,000 centipoise (0019-025). Additionally, said composition comprises anionic surfactants from 3 to 50% by weight with preferred mixtures of AES from C10-C18 and having 1-30 moles of ethylene oxide and LAS in a weight ratio from 0.1:1 to 10:1 (0072 and 0082-0085). Amphoteric surfactants such as amine oxide are present (0078) as well as adjunct ingredients. See Table 1 for formulations comprising greater than 50% of water.
Ohtani et al is silent with respect to the alkyl chain distribution of the AES wherein 50% are C14.
It would have been obvious to the skilled artisan to optimize the alkyl chain to comprise a predominant amount of C14 or greater since Ohtani et al teaches the equivalence of C10-C18 carbon atoms within the AES structure. Furthermore, and in the absence of a showing to the contrary, one skilled in the art would have been motivated that the chain lengths amount to equivalent results given that homologs and compounds 
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).
Ohtani et al is silent with respect to the average Daltons MW of the fatty alcohol of the AES alkyl chain.
Applicant’s specification at page 10, provides molecular weight of carbon chain lengths and C12-C14, exemplified in Ohtani et al at Table 3 and paragraph 0122, exemplify an average of 200 Daltons with a C12-C15. One skilled in the art would comprise non-preferred embodiments with C14-C15 carbon atoms as claimed to optimize the Daltons as suggested in claim 8 given the broad teachings of Ohtani et al suggesting chain lengths of C10-C18. One skilled in the art, in the absence of a showing to the contrary, would have been motivated to optimize the chain length and thereby increasing the Dalton molecular weight in view of the suggestions of Ohtani et al and absent a showing to the contrary.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al (2017/0253837) in view of Ohtani et al (2015/0322387) is withdrawn.
Response to Arguments
Applicant's arguments filed 3-29-2021 have been fully considered but they are not persuasive.
Applicant argues that “a recitation of the ability to include C10-c18 alkyl alkoxy sulfate surfactants in a composition does not infer an equivalence of each of those materials to one another, merely their ability to be used in the composition as a surfactant.”
The examiner contends that applicant’s assertion above is not well founded in legal precedence. If a reference teaches the exact compound or range of compounds then it infers and suggests that compound(s). Applicant must present evidence to the contrary, commensurate in scope with the claimed invention to rebut the prima facie case of obviousness. Ohtani clearly suggest the range of carbon chain lengths well known in the art for the use in detergent compositions, one skilled would utilize the non-preferred embodiments of Ohtani to establish a suggestion that at the time the invention was made it would have been obvious to utilize the range of C10-c18 alkyl alkoxy sulfate surfactants for their intended purpose.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant turns to Table 2 to suggest an increase in chain length of AES from 14.5 to 14.9 increases the viscosity of the composition.
The examiner contends that the examples in Table 2 are not commensurate in scope with the claimed invention to suggest criticality over the prior art of record.
Applicant’s most comprehensive claim 16, calls out a broad liquid surfactant system an AES and LAS with 50% of the AES includes alkyl portions from 14-18 and EO from 1-5; and a viscosity of between 100 mPa to 1000 mPa.
The examples in Table 2 suggest a composition that narrowly exemplifies an AES having 13.9 or 14.5 carbons and 1.8 EO; LAS; amine oxide; Borax; PEI600 EO20 or PEI600 Eo24PO16; brighteners, solvents, minors and water with a pH of 8.4.
One skilled in the art would be unable to determine any criticality with the claims and Table 2 showing not being commensurate in scope. The broad claims are not emblematic of the Table 2 examples and therefore do not purport a comparison that would enable one to determine the alleged unexpected viscosity increase as suggested by applicant.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
	With respect to applicants assertion that the viscosity increase is unexpected and novel, the examiner notes that Ohtani clearly teaches a viscosity range of 200-3,000 centipoise, which encompasses the increase of viscosity as claimed from 100 mPa and 1000 mPa. One skilled in the art would determine increase of viscosity in detergency from the Table 2 showing to have been obvious since this range is encompassed within the Ohtani detergent formulation. Moreover, applicant has not shown or called out what the novelty of this alleged increase in viscosity affords the detergent formulation as .


Double Patenting
Claims 1-6, 8-11, 13-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/251,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/251,117 encompass the material limitations of the claims is withdrawn in view of applicant’s terminal disclaimer.
Claims 1-6, 8-11, 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10696931. Although the claims at issue are not identical, they are not patentably distinct from each other because 10696931 encompass the material limitations of the claims is withdrawn in view of applicant’s terminal disclaimer. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10087403. Although the claims at issue are not identical, they are not patentably distinct from each other because 10087403 encompass the material limitations of the claims is withdrawn in view of applicant’s terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761